       6:20-cv-04065-JD         Date Filed 02/24/21       Entry Number 24      Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

 Gerald Colpitts, as Personal                      Case No.: 6:20-cv-04065-JD
 Representative of the Estate of
 Bernadette Muratore,

                                      Plaintiff,

                        v.                          PLAINTIFF'S MOTION FOR LEAVE OF
                                                      COURT TO FILE SUR-REPLY IN
 NHC Healthcare Clinton, LLC,                         OPPOSITION TO DEFENDANTS’
                                                         MOTION TO DISMISS AND
                                   Defendants.           SUPPLEMENTAL REPLIES



        Plaintiff respectfully moves this Court for leave to submit a sur-reply in opposition to

Defendant's Motion to Dismiss (ECF No. 2).

        Plaintiff and Defendants have submitted briefs to the Court regarding the issues raised in

Defendant's Motion to Dismiss. Specifically, and following the closing of briefing, Defendants

filed two supplemental replies to Plaintiff’s Response to the Motion to Dismiss (ECF No. 18 and

23). Plaintiff does not believe these supplemental replies are proper pursuant to Local Civil Rule

7.07 and respectfully request leave of Court to file a sur-reply to address the issues Defendants

raise for the first time in their supplemental replies.

        Plaintiff believes that additional briefing regarding HHS Advisory Opinion 21-01, the

United States' "Statement of Interest" in Bolton, and the rulings in several opinions that have been

entered since initial briefing would be helpful to the Court in ruling on Defendant's Motion to

Dismiss. These authorities were not available when the matter was initially briefed by the parties,

and Plaintiff seeks opportunity to address new arguments put forth by Defendants for the first time

in supplemental briefings that did not allow Plaintiff opportunity to address the same.
       6:20-cv-04065-JD        Date Filed 02/24/21       Entry Number 24        Page 2 of 2




                                          CONCULSION

       For the foregoing reasons, Plaintiff respectfully request leave of this Court to file a

supplemental brief regarding HHS Advisory Opinion 21-01, the United States' "Statement of

Interest" in Bolton, and the rulings in several opinions that have been entered since initial briefing

within seven days from the granting of this Motion or at such other time as is ordered by the Court.

                                               Respectfully Submitted,

                                               CAVANAUGH & THICKENS, LLC

                                               s/ J. Eric Cavanaugh
                                               J. Eric Cavanaugh, Fed. ID No. 11190
                                               Joseph O. Thickens, Fed. ID No. 11732
                                               William H. Yarborough, Jr., Fed. ID No. 12465
                                               Cavanaugh & Thickens, LLC
                                               1717 Gadsden Street (29201)
                                               Post Office Box 2409
                                               Columbia, South Carolina 29202
                                               Tel: (803) 888-2200
                                               Fax: (803) 888-2219
                                               eric@ctlawsc.com
                                               joe@ctlawsc.com
                                               will@ctlawsc.com

                                               ATTORNEYS FOR THE PLAINTIFF
Columbia, South Carolina
February 24, 2021




                                                  2
